Exhibit 4.2 DAIMLER TRUST LEASINGLLC, as Transferor, and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Owner Trustee AMENDED AND RESTATED TRUST AGREEMENT Dated as of January 1, 2015 TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS Section 1.01. Capitalized Terms; Rules of Usage 1 ARTICLE TWO ORGANIZATION Section 2.01. Name 3 Section 2.02. Office 3 Section 2.03. Purposes and Powers 3 Section 2.04. Appointment of Owner Trustee 4 Section 2.05. Initial Capital Contribution of Owner Trust Estate 4 Section 2.06. Declaration of Trust 4 Section 2.07. Liability of Certificateholders 4 Section 2.08. Title to Owner Trust Estate 5 Section 2.09. Situs of Issuer 5 Section 2.10. Representations and Warranties of the Transferor 5 Section 2.11. Financing Statements 6 ARTICLE THREE CERTIFICATES AND TRANSFER OF INTERESTS Section 3.01. Initial Ownership 7 Section 3.02. The Certificates 7 Section 3.03. Authentication and Delivery of the Certificates 8 Section 3.04. Registration, Transfer and Exchange of the Certificates 8 Section 3.05. Mutilated, Destroyed, Lost or Stolen Certificates 10 Section 3.06. Persons Deemed Certificateholders 11 Section 3.07. Access to List of Certificateholders’ Names and Addresses 11 Section 3.08. Maintenance of Office or Agency 11 Section 3.09. No Legal Title to Owner Trust Estate in Certificateholders 11 Section 3.10. No Recourse 11 Section 3.11. Appointment of Paying Agent 12 Section 3.12. Certificates Nonassessable and Fully Paid 12 ARTICLE FOUR ACTIONS BY OWNER TRUSTEE Section 4.01. Prior Notice to Certificateholders with Respect to Certain Matters 13 i Page Section 4.02. Action by Certificateholder with Respect to Certain Matters 13 Section 4.03. Action by Certificateholders with Respect to Bankruptcy 14 Section 4.04. Restrictions on Certificateholders’ Power 14 Section 4.05. Majority Control 14 Section 4.06. Certain Litigation Matters 14 ARTICLE FIVE APPLICATION OF ISSUER FUNDS; CERTAIN DUTIES Section 5.01. Application of Issuer Funds 15 Section 5.02. Method of Payment 15 Section 5.03. No Segregation of Monies; No Interest 16 Section 5.04. Accounting and Reports to Owners, IRS and Others 16 ARTICLE SIX AUTHORITY AND DUTIES OF OWNER TRUSTEE Section 6.01. General Authority 17 Section 6.02. General Duties 17 Section 6.03. Action Upon Instruction 17 Section 6.04. No Duties Except as Specified in this Agreement or in Instructions 18 Section 6.05. No Action Except Under Specified Documents or Instructions 18 Section 6.06. Restrictions 18 Section 6.07. Issuance of Notes 19 ARTICLE SEVEN CONCERNING THE OWNER TRUSTEE Section 7.01. Acceptance of Trusts and Duties 20 Section 7.02. Furnishing of Documents 21 Section 7.03. Representations and Warranties 21 Section 7.04. Reliance; Advice of Counsel 22 Section 7.05. Not Acting in Individual Capacity 23 Section 7.06. Owner Trustee Not Liable for 2015-A Basic Documents or Certificates 23 Section 7.07. Owner Trustee May Own Certificates and Notes 23 ARTICLE EIGHT COMPENSATION OF OWNER TRUSTEE Section 8.01. Owner Trustee’s Fees and Expenses 25 Section 8.02. Indemnification 25 Section 8.03. Payments to Owner Trustee 25 ii Page ARTICLE NINE TERMINATION OF TRUST AGREEMENT Section 9.01. Termination of Trust Agreement 26 ARTICLE TEN SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES Section 10.01. Eligibility Requirements for Owner Trustee 28 Section 10.02. Resignation or Removal of Owner Trustee 28 Section 10.03. Successor Owner Trustee 29 Section 10.04. Merger or Consolidation of Owner Trustee 29 Section 10.05. Appointment of Co-Trustee or Separate Trustee 30 ARTICLE ELEVEN REGULATION AB Section 11.01. Intent of the Parties; Reasonableness 32 Section 11.02. Representations and Warranties 32 Section 11.03. Information to Be Provided by the Owner Trustee 32 ARTICLE TWELVE TAX MATTERS Section 12.01. Tax Accounting Characterization 34 Section 12.02. Signature on Returns; Tax Matters Partner 34 Section 12.03. Tax Reporting 34 ARTICLE THIRTEEN MISCELLANEOUS Section 13.01. Amendments 35 Section 13.02. Limitations on Rights of Others 36 Section 13.03. Notices 36 Section 13.04. Severability 37 Section 13.05. Separate Counterparts 37 Section 13.06. Successors and Assigns 37 Section 13.07. No Petition 37 Section 13.08. Table of Contents and Headings 37 Section 13.09. GOVERNING LAW 37 iii Page EXHIBITS ExhibitA – Certificate of Trust of Mercedes-Benz Auto Lease Trust 2015-A A-1 ExhibitB – Form of Certificate
